DETAILED ACTION
This Office Action is in response to the communication filed on 02/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/04/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16723057 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-2, 8-9 and 15-16 are allowed. 
The references cited on the Information Disclosure Statement, submitted on 02/11/2021, have been carefully reviewed and do not change the allowability of this application, for which a Notice of Allowance was previously mailed on 11/16/2020 stating a Reason for Allowance. 
The present invention is directed to: techniques to improve the security in blockchain networks. A linking request is received from a node. The node requests to be linked to a blockchain network. The linking request includes a digital code. One or more consensus verification messages are received from one or more blockchain nodes of the blockchain network. Each consensus verification message indicates whether a respective blockchain node approves or denies the linking request. A consensus verification result is determined based on the one or more consensus verification messages. In response to determining that the linking request is approved by the one or more blockchain nodes, the digital code is stored into the blockchain network as a digital certificate of the node.
The Information Disclosure Statement filed 02/11/2021 listed the following references:  Roth et al (“Roth,” US 9680872), Ramathal et al (“Ramathal,” 9998286), Grajek et al (“Grajek,” 20140344567) and Thomas et al (“Thomas,” 20160224949). 

Ramanthal is directed to: a system may provide hardware acceleration for blockchain-based record entry. Client circuitry may provide record entry information to node circuitry. The node circuitry may compile the record entry information into a record entry for submission to blockchain management circuitry (BMC). The BMC may access a consensus operating procedure. The BMC may apply the consensus operating procedure to the record entry to gain append permissions for a blockchain. After completing the consensus operating procedure, the BMC may append a block generated based on the record entry to the blockchain. Accordingly, the system may ensure that blocks added to the blockchain were generated in compliance with the consensus operating procedure.
Grajek is directed to: methods for managing digital certificates, including issuance, validation, and revocation are disclosed. Various embodiments involve querying a directory service with entries that correspond to a particular client identity and have attributes including certificate issuance limits and certificate validity time values. The validity time values are adjustable to revoke selectively the certificates based upon time intervals set forth in validity identifiers included therein.

For example, none of the prior art references listed on the Information Disclosure Statement (filed 02/11/2021) teach or suggest the steps of independent claims 1, 8 and 15: determining, based on the plurality of consensus verification messages, a ratio of a total number of blockchain nodes that approve the linking request to a total number of all blockchain nodes in the blockchain network is greater than a threshold number; in response to determining that the ratio of the total number of blockchain nodes that approve the linking request to the total number of all blockchain nodes in the blockchain network is greater than the threshold number, determining, based on the consensus verification result, that the linking request is approved by the plurality of blockchain 
Therefore, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-3774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439